Citation Nr: 0616758	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right thumb disability.

5.  Entitlement to a compensable disability rating for left 
shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from December 1982 to July 
1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the veteran also disagreed with the RO's 
denial of service connection for varicose veins in the May 
2003 rating decision.  The RO prepared a statement of the 
case with respect to that issue in February 2004, after the 
veteran submitted his VA Form 9 for the other issues.  A 
letter attached to the statement of the case informed him of 
the procedure and time limit for perfecting his appeal.  The 
veteran did not thereafter submit a VA Form 9 or equivalent 
document with respect to the issue of entitlement to service 
connection for varicose veins.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.  


REMAND

The veteran requested a local hearing before an RO Hearing 
Officer in his December 2003 VA Form 9.  He was scheduled for 
such a hearing in February 2004, but requested that the 
hearing be rescheduled.  By letter dated in March 2004, the 
RO notified the veteran that his hearing was rescheduled for 
April 7, 2004.  The veteran did not appear for the scheduled 
hearing.  By letter dated in October 2004, the veteran's 
representative notified the RO that the veteran had recently 
changed his address.  

The record does not indicate the exact date of the veteran's 
change of address.  However, the proximity in time between 
the March 2004 hearing notice letter and the October 2004 
letter notifying the RO of the veteran's change of address 
leaves a substantial doubt as to whether the veteran actually 
received notice of the time and place to appear for his 
hearing.  

The Board also notes that recent decisions of the United 
States Court of Appeals for Veterans Claims (Court) have 
clarified VA's duty to notify veterans under the VCAA.  In 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that, with respect to claims involving 
new and material evidence, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim in addition to notice of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  Also, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004) applies equally to the initial-disability-
rating and effective-date elements of a service-connection 
claim.  In light of these recent decisions, on Remand, the RO 
should ensure that proper VCAA notice has been provided.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following actions:

The RO or the AMC should ascertain 
whether the veteran still wishes to be 
scheduled for a hearing, and if so, the 
type of hearing he desires.  He should 
then be scheduled for a hearing in 
accordance with his wishes.  

In conjunction with the above, the RO or 
the AMC should also ensure that VCAA 
notice has been provided that is 
compliant with the recent Court decisions 
cited.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


